United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT


                         No. 97-2660


United States of America,     *
                              *
          Appellee,           *
                              * Appeal      from   the   United
States
         v.                   * District Court for the
                              * Southern District of Iowa.
Donald E. Harrison,           *
                              *
         Appellant.           *


              Submitted:    November 18, 1997

                            Filed:   January 14, 1998


Before BEAM, HEANEY, and JOHN R. GIBSON.


HEANEY, Circuit Judge.

    On March 6, 1997, a jury convicted Donald Harrison on
one count of managing and controlling a building for the
purpose of unlawfully manufacturing methamphetamines in
violation of 21 U.S.C. § 856(a)(2). On June 6, 1997, the
district court sentenced Harrison to a thirty-month term
of imprisonment, a $100.00 assessment, and a three-year
term of supervised release.    Under § 856(a)(2), it is
unlawful to “manage or control any building, room, or
enclosure, either as an owner, lessee, agent, employee,
or mortgagee, and knowingly and intentionally rent,
lease, or make available for use, with or        without
compensation, the building, room, or enclosure




                          2
for the purpose of unlawfully manufacturing, storing,
distributing, or using a controlled substance.”        21
U.S.C. § 856(a)(2). Harrison’s sole contention on appeal
is that the government failed to prove beyond a
reasonable doubt that he knowingly and intentionally
rented or made the property available for the manufacture
of methamphetamine.     After a careful review of the
record, we conclude that substantial evidence supports
Harrison’s conviction.

    In reviewing the sufficiency of the evidence for a
criminal conviction, “we look at the evidence in the
light most favorable to the verdict and accept as
established all reasonable inferences supporting the
verdict.   We then uphold the conviction only if it is
supported by substantial evidence.”    United States v.
Black Cloud, 101 F.3d 1258, 1263 (8th Cir. 1996)
(citations omitted). For evidence to be substantial, it
“need not exclude every reasonable hypothesis of
innocence, but simply be sufficient to convince the jury
beyond a reasonable doubt that the defendant is guilty.”
United States v. McGuire, 45 F.3d 1177, 1186 (8th Cir.
1995) (citation omitted).        Because circumstantial
evidence is as inherently probative as direct evidence,
Holland v. United States, 348 U.S. 121, 140 (1954), the
same standard applies to verdicts based entirely or
partly on circumstantial evidence.     United States v.
Carlson, 547 F.2d 1346, 1360 (8th Cir. 1976).

    Harrison owned property at 1412 S.E. 37th Street in
Des Moines, Iowa. He lived in a trailer immediately to
the north of a Quonset building which housed his
business, Harrison Trenching Company. Roy Chapman and

                            3
Michelle Robertson also lived on the property. Chapman
paid Harrison $150.00 per month to keep his trailer on
Harrison’s property.

    At trial, Chapman provided extensive testimony
regarding Harrison’s involvement in and knowledge of
methamphetamine production on Harrison’s property using
Harrison’s equipment.    For example, Chapman testified
that on January 30, 1996, he brought a coffee filter and
pitcher from Harrison’s property to Detective Terri




                           4
Sweeney at the Polk County Sheriff’s Office. Chapman had
witnessed a liquid being poured through the filter and
into the pitcher and believed that this was a step in the
manufacture of methamphetamines.     Detective Sweeney’s
testimony confirmed that she received the coffee filter
and pitcher from Chapman. These items were submitted for
chemical analysis which revealed methamphetamine residue
in both. Subsequently, the police searched Harrison’s
property on February 24, 1996 and June 4, 1996.
Government witnesses provided testimony regarding the two
searches of Harrison’s property. During the searches,
the police took pictures of the methamphetamine process
and seized items showing traces of methamphetamine.
After the February 24, 1996 search, Harrison was provided
with an inventory of the items seized.

    Chapman testified that he had witnessed Harrison
present on at least ten occasions during the manufacture
of   methamphetamines   on   Harrison’s  property   with
Harrison’s equipment.      Using photographs taken of
Harrison’s      property,    Chapman    described    the
methamphetamine production process he had observed.
Chapman also testified that he had witnessed several
people, including Harrison, sniffing a powder that they
had referred to as methamphetamine.

    In a separate proceeding, Robertson pleaded guilty to
a   gun    charge    and   conspiracy    to    distribute
methamphetamine. Pursuant to a plea agreement with the
government, she testified at Harrison’s trial that she
obtained methamphetamine for Harrison; that she was
present when methamphetamine was being made in the
Quonset building on Harrison’s property while he was on

                            5
the   premises; and how the methamphetamines          were
manufactured on Harrison’s property.

    After hearing the evidence, the jury was instructed
that:

        [T]he government is not required to prove
    Donald E. Harrison intended to use the building
    for the prohibited purpose.    Rather, you may
    find Donald E. Harrison guilty . . . if you
    find, beyond a reasonable doubt,




                           6
that     the    proscribed    activity    manufacturing
methamphetamine was present and that the defendant knew
of and intentionally allowed the activity to continue,
with or without compensation.

(Instruction No. 21.)      With regard to    intent    and
knowledge, the jury was instructed that:

        Intent or knowledge may be proved like
    anything else. You may consider any statements
    made and acts done by the defendant, and all the
    facts and circumstances in evidence which may
    aid in a determination of defendant’s knowledge
    or intent.
        You may, but are not required to, infer that
    a person intends the natural and probable
    consequences of acts knowingly done or knowingly
    omitted.

(Instruction No. 17.) The jury was also instructed that:
“An act is done knowingly if the defendant realized what
he was doing and did not act through ignorance, mistake
or accident.    You may consider the evidence of the
defendant’s acts and words, along with all the other
evidence, in deciding whether the defendant acted
knowingly.” (Instruction No. 18.)

    Harrison does not suggest, nor do we conclude, that
the jury instructions misstate the law. After hearing
the evidence, the jury concluded that the government
proved beyond a reasonable doubt that Harrison knowingly
and intentionally rented or made his property available
for the manufacture of methamphetamine. After a careful
review of the record, we agree that substantial evidence
supports Harrison’s conviction. Accordingly, we affirm.

    A true copy.

                           7
Attest.

    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                   8